DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on June 17, 2022, claims 1, 4, 5, 7, 8, 11, 18-20 were amended, claims 16 and 17 were cancelled, and new claims 21 and 22 were added. Claims 1-15 and 18-22 are currently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (Rosen, US 2022/0229242).
Re Claim 20: As shown in Figs. 1 and 2, Rosen discloses an optical element (paragraph 24), comprising:
an optical film including a birefringent material 24 having a chirality twist-bend nematic liquid crystals (paragraph 40), wherein optically anisotropic liquid crystal molecules 36 of the birefringent material are disposed adjacent a surface of the optical film (corresponding to substrates 26 and 27).
As shown in Fig. 2, it is obvious that the liquid crystal molecules 36 disposed adjacent a surface of the substrate 27 are configured with a pretilt angle in a range of greater than 10° and less than or equal to 80°, or in a range of greater than or equal to -80° and less than -10°.
Re Claim 22: The optical element of claim 20:
Rosen does not explicitly suggest that the pretilt angle is in a range of greater than 30° and less than or equal to 40°, or in a range of greater than or equal to -40° and less than -30°. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to set the pretilt angle in a range of greater than 30° and less than or equal to 40°, or in a range of greater than or equal to -40° and less than -30°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine in the art. In re Aller, 105 USPQ 233.
Claims 1-3, 5, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US2018/0164627) in view of Lee et al. (Lee, US 8,599,339).
Re claim 1: As shown in Fig. 13C, Oh discloses an optical element, comprising:
an optical film 1358 including a first birefringent material layer 1358B (CLC layer) and a second birefringent material layer 1358A (CLC layer), each birefringent material layer including a birefringent material having a chirality (paragraph 138), 
wherein:
     optically anisotropic molecules in the first birefringent material layer 1358B disposed adjacent a first surface (bottom surface) of the first birefringent material layer 1358B are configured with a first pretilt angle in a range between +/- 15 degrees with respect to x-y plane (paragraph 132), which meets the claimed range of greater than 10° and less than 80°, or in a range of greater than -80° and less than -10°, 
     optically anisotropic molecules of the first birefringent material layer 1358B disposed adjacent a second surface (top surface) of the first birefringent material layer 1358B opposing the first surface are configured with a second pretilt angle in the range between +/- 15 degrees with respect to x-y plane (paragraph 132), which meets the claimed range of greater than 10° and less than 80°, or in a range of greater than -80° and less than -10°,
     optically anisotropic molecules in the second birefringent material layer 1358A disposed adjacent a first surface (bottom surface) of the second birefringent material layer 1358A are configured with a third pretilt angle in a range between +/- 15 degrees with respect to x-y plane (paragraph 132), which meets the claimed range of greater than 10° and less than 80°, or in a range of greater than -80° and less than -10°, 
     optically anisotropic molecules of the second birefringent material layer 1358A disposed adjacent a second surface (top surface) of the second birefringent material layer 1358A opposing the first surface are configured with a fourth pretilt angle in the range between +/- 15 degrees with respect to x-y plane (paragraph 132), which meets the claimed range of greater than 10° and less than 80°, or in a range of greater than -80° and less than -10°, and
     in each birefringent material layer 1358A and 1358B, the optically anisotropic molecules disposed adjacent at least one of the first surface or the second surface, and distributed in a lateral direction that is perpendicular to a thickness direction (z direction in Fig. 13C) of the optical film, are configured with the same orientation.
Oh does not disclose that at least one of the third pretilt angle or the fourth pretilt angle is different from at least one of the first pretilt angle or the second pretilt angle.
  As shown in Fig. 5 (see also Figs. 6B and 6C), Lee discloses an optical film (compensation film 43/44) including a first birefringent material layer 55 comprising a first pretilt angle and a second pretilt angle, and a second birefringent material layer 57 comprising a third pretilt angle and a fourth pretilt angle, each birefringent material layer including a birefringent material having a chirality, wherein at least one of the third pretilt angle or the fourth pretilt angle is different from at least one of the first pretilt angle or the second pretilt angle in order to obtain a wider viewing angle (col. 5, lines 39-50 and col. 6, lines 54-65).
Thus, as taught by Lee, it has been obvious to one having skill in the art at the time the invention was made to employ an optical film in which the first birefringent material layer and the second birefringent material layer have different pretilt angles in order to obtain a wider viewing angle.
Re claim 2: The optical element of claim 1:
Oh discloses that 
the pretilt angle is in a range of between about +/- 35° and about +/- 65° (for instance about +/- 38°) with respect to the x-y plane (paragraph 132). Accordingly, it is obvious that the first pretilt angle is in a range of greater than or equal to 30° and less than or equal to 40°, or in a range of greater than or equal to -40° and less than or equal to -30°, and the second pretilt angle is in the range of greater than or equal to 30° and less than or equal to 40°, or in the range of greater than or equal to -40° and less than or equal to -30°.
Re claim 3: The optical element of claim 1:
Oh discloses that 
the pretilt angle is in a range of between about +/- 15° and about +/- 35° (for instance about +/- 30°) with respect to the x-y plane (paragraph 132). Accordingly, it is obvious that the first pretilt angle is in a range of greater than or equal to 25° and less than or equal to 50°, or in a range of greater than or equal to -50° and smaller than or equal to -25°, and the second pretilt angle is in the range of greater than or equal to 25° and less than or equal to 50°, or in the range of greater than or equal to -50° and smaller than or equal to -25°.
 Re claim 5: The optical element of claim 1, as shown in Fig. 5 of Lee, further comprising an alignment structure 54 coupled to the first surface of the first birefringent material layer 55 and configured to align the optically anisotropic molecules adjacent the first surface of the first birefringent material layer 55 in the first pretilt angle *col. 5, lines 39-50). 
Re claim 18: The optical element of claim 17, wherein, as shown in Fig. 13C of Oh, the optical element 1358 is configured to function as an optical diffuser for providing a directional scattering (with light beams 1320A, 1320B).
Re claim 19: The optical element of claim 1, as shown in Fig. 13C, further comprising:
a first alignment structure coupled to the first surface of the first birefringent material layer 1358A and configured to align the optically anisotropic molecules adjacent the first surface of the first birefringent material layer in the first pretilt angle; and
a second alignment structure coupled to the second surface of the first birefringent material layer 1358A and configured to align the optically anisotropic molecules adjacent the second surface of the first birefringent material layer in the second pretilt angle (paragraph 143).
Re Claim 21: The optical element of claim 1:
Oh discloses that the pretilt angle of the birefringent material layer is between about +/-35° and about +/-65° (for instance about +/-38°) (paragraph 132). Accordingly, it is obvious that the first pretilt angle, the second pretilt angle, the third pretilt angle, and the fourth pretilt angle can be in a range of greater than 30° and less than or equal to 40°, or in a range of greater than or equal to -40° and less than -30°.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2018/0164627) in view of Lee et al. (Lee, US 8,599,339) as applied to claim 5 above, and further in view of Du et al. (Du, US 2016/0187730).
Re claim 6: The optical element of claim 5:
Oh as modified in view of Lee does not disclose that the alignment structure includes at least one of a nanostructure alignment layer including a random distribution of planar and vertical alignment polyimide domains, a photoalignment layer that includes nanostructured domains of planar and vertical alignment polyimides, a photoalignment layer, an alignment layer including a polyimide mixed with a liquid crystalline prepolymer, or a hybrid alignment polymer network.
Du discloses an alignment structure including at least one of a nanostructure alignment layer including a photoalignment layer (paragraphs 26, 30-33 and 37).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ an alignment structure including at least one of a nanostructure alignment layer including a random distribution of planar and vertical alignment polyimide domains, a photoalignment layer that includes nanostructured domains of planar and vertical alignment polyimides, a photoalignment layer, an alignment layer including a polyimide mixed with a liquid crystalline prepolymer, or a hybrid alignment polymer network in order to provide bulk alignment for geometrically anisotropic nanostructures (paragraph 17).
Claims 4, 7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2018/0164627) in view of Lee et al. (Lee, US 8,599,339) as applied to claim 1 above, and further in view of Saitoh et al. (Saitoh, US 2022/0066264).
Re claim 7: The optical element of claim 1:
As shown in Fig. 13C of Oh, the optically anisotropic molecules of the second birefringent material 1358A disposed adjacent the second surface of the second birefringent material layer 1358A are exposed to air.
Oh as modified in view of Lee does not disclose the optical film further includes surfactants or small weight molecules configured to align the optically anisotropic molecules exposed to the air in the fourth pretilt angle.
As shown in Fig. 6, Saitoh discloses that the optically anisotropic molecules 40 of the birefringent material 18 disposed adjacent the second surface of the second birefringent material layer is exposed to air, and the optical film further includes surfactants or small weight molecules configured to align the optically anisotropic molecules exposed to the air in the pretilt angle (paragraphs 145-147 and 269).
Accordingly, it is obviously applicable to the second birefringent material layer of Oh in order to contribute to the stable or rapid alignment of a cholesteric liquid crystalline phase (paragraph 147).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to include a surfactant configured to align the optically anisotropic molecules exposed to the air in the fourth pretilt angle in order to contribute to the stable or rapid alignment of a cholesteric liquid crystalline phase.
Re claim 4: The optical element of claim 1:
Saitoh discloses that the pretilt angles of the birefringent material layer at both of the interfaces may be different from each other (paragraph 260). Accordingly, as shown in Fig. 13C of Oh and Fig. 5 of Lee, it is obvious that the first pretilt angle and the second pretilt angle in the first birefringent material layer have different absolute values, and the third pretilt angle and the fourth pretilt angle in the second birefringent material layer have different absolute values.
Re claim 11: The optical element of claim 1, wherein Saitoh discloses that the optical film includes a liquid crystal polymer film (paragraphs 136 and 137).
Re claim 12: The optical element of claim 11, wherein the birefringent material in the liquid crystal polymer film is polymerized.
Re claim 13: The optical element of claim 11, wherein the birefringent material in the liquid crystal polymer film is polymer stabilized (paragraph 132).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (US2018/0164627) in view of Lee et al. (Lee, US 8,599,339) as applied to claim 1 above, and further in view of Wen (US 2004/0031672).
Re claim 14: The optical element of claim 1:
Oh as modified in view of Lee does not disclose that the birefringent material includes active liquid crystals that are switchable by an external field.
As shown in Fig. 1, Wen discloses an optical device comprising an optical film 105 comprising a birefringent material (CLC), wherein the birefringent material includes active liquid crystals that are switchable by an external field (applied voltage) (paragraphs 25 and 26).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ an optical film comprising a birefringent material including active liquid crystals that are switchable by an external field in order to realize a color display system (paragraph 5).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (US2018/0164627) in view of Lee et al. (Lee, US 8,599,339) as applied to claim 1 above, and further in view of Moon et al. (Moon, US 2002/0089623).
Re claim 15: The optical element of claim 1:
Oh as modified in view of Lee does not disclose that the optical film is a polarizing film configured to substantially reflect a polarized light having a handedness that is the same as a handedness of a helical twist structure of the optical film, and substantially transmit a polarized light having a handedness that is opposite to the handedness of the helical twist structure of the optical film.
As shown in Fig. 2, Moon discloses a transparent reflective LCD comprising a CLC polarizing film 2 configured to substantially reflect a polarized light having a handedness (right circular-polarized light) that is the same as a handedness of a helical twist structure of the optical film, and substantially transmit a polarized light having a handedness (left circular-polarized light) that is opposite to the handedness of the helical twist structure of the optical film (paragraphs 32-34).
It is obvious that a helical structure of the CLC polarizing film has the same handedness to reflect the right circular-polarized light.
Thus, it would have been obvious to one having skill in the art at the time the invention was made to use the optical film as a polarizing film configured to substantially reflect a polarized light having a handedness that is the same as a handedness of a helical twist structure of the optical film, and substantially transmit a polarized light having a handedness that is opposite to the handedness of the helical twist structure of the optical film in order to improve color purity and improve light efficiency (paragraphs 12-15).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2018/0164627) in view of Lee et al. (Lee, US 8,599,339) as applied to claim 1 above, and further in view of Lavrentovich et al. (Lavrentovich, US 2016/0033806).
Re claim 8: The optical element of claim 1:
Oh as modified in view of Lee does not disclose that each birefringent material layer includes a helix twist structure that is a heliconical structure.
As shown in Figs. 1 and 2, Lavrentovich discloses a birefringent material layer 200 including a helix twist structure that is a heliconical structure in order to provide color lights within the full visible spectrum according to the applied electric field (paragraphs 9 and 28-30).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to include a heliconical structure for each birefringent material layer in order to provide color lights within the full visible spectrum according to the applied electric field. 
Re claim 9: The optical element of claim 8: 
As shown in Fig. 2, Lavrentovich discloses that adjusting  the electric field strength adjusts to adjust the helix pitch P, and hence tunes the reflection wavelength lambda (paragraph 30). Accordingly, it is obvious that the helix twist structure the birefringent material can have a constant helix pitch P according to the applied electric field in order to obtain a desired corresponding color.
Re claim 10: The optical element of claim 8:
As shown in Figs. 2 and 3, Lavrentovich discloses that the helicoid pitch can be adjusted according to the applied electric field in order to obtain lights in blue, green and red colors (paragraph 30). Accordingly, it is obvious that the helix twist structure has a gradient helix pitch.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        August 31, 2022